Citation Nr: 0526758	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-18 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as due to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from April 1945 to June 1948, 
and he died in January 1970.

The appellant, who is the veteran's widow, appealed a July 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona, denying 
service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran served in the U.S. Navy, and he died in 
January 1970 at the age of 42 years.  According to the death 
certificate, the immediate cause of his death was acute 
myocardial infarction, with only one other condition, 
recurrent ventricular fibrillation, listed as another 
significant condition contributing to death.   

2.  At the time of his death, service connection was in 
effect for a skin disorder, described as acne vulgaris with 
hyradenitis, for which a 10 percent evaluation was assigned.  

3.  The competent and objective medical evidence demonstrates 
that no cardiovascular disorder was manifested during the 
veteran's period of active military service or within one 
year after his separation from service, or that any 
cardiovascular condition which manifested thereafter is in 
any way related to service or the service-connected skin 
condition.

4.  No medical evidence has been submitted or identified 
which would demonstrate that the veteran's death was related 
to service, including claimed exposure to ionizing radiation 
during the nuclear weapons test program in 1946, or to his 
service-connected skin disorder.
CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service or to a service-connected skin disorder, nor may the 
cause of his death be presumed to be service-connected.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 5100-5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.311, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to enactment of the VCAA.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board points out that VCAA notice was provided 
to the appellant after the adjudication of her claim.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied, because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

In a June 2003 letter implementing VA's duties to notify and 
to assist, the RO informed the appellant of the steps that 
had been undertaken with respect to evidentiary development 
of her claim, and what the appellant's own responsibilities 
were in accord with the duty to assist.  This letter also 
provided full notice as to the VCAA's provisions, and 
included the statement, "It's your responsibility to make 
sure that we receive all requested records that aren't in the 
possession of a Federal department or agency."  In addition, 
the veteran was advised, by virtue of a July 2002 rating 
decision and a detailed June 2003 Statement of the Case 
(SOC), of the pertinent law and what the evidence must show 
in order to substantiate the claim.  All such notices 
provided by VA must be read in the context of prior, 
relatively contemporaneous communications from the agency of 
original jurisdiction.  Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the Board 
points out that numerous attempts were made to obtain VA 
medical records identified by the appellant, but to no avail. 

In summary, the RO has taken all necessary steps to both 
notify the appellant of the evidence needed to substantiate 
the claim and assist her in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO for further development would result only in 
additional delay, with no benefit to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The veteran died in January 1970.  According to the 
certificate of death, the immediate cause of his death was 
acute myocardial infarction, with only one other condition, 
recurrent ventricular fibrillation, listed as a significant 
condition.  At the time of death, service connection was in 
effect for a skin disorder, described as acne vulgaris with 
hydradenitis suppurativa, evaluated as 10 percent disabling.

Service medical records document that the veteran was seen on 
several occasions for symptoms affecting the skin, variously 
diagnosed as: cystic acne and acne vulgaris.  The records 
were negative for any symptoms or diagnosis of a 
cardiovascular nature.  The May 1948 separation examination 
reflects that X-ray films of the chest were negative, blood 
pressure was 112/74, and that evaluations of the 
cardiovascular system and heart were normal.  

A VA examination was conducted in May 1950.  The veteran 
complained of swelling in the legs, hips, neck and ears.  
Examinations of the cardiovascular and respiratory systems 
were normal.  A blood pressure reading of 112/68 was made.  
X-ray films of the chest revealed no active pathology in 
either lung field and cardiac and aortic shadows appeared to 
be within normal limits.  Diagnoses of acne vulgaris and 
scarring were made.  

In a June 1950 rating action, service connection was granted 
for scarring in multiple areas and for severe acne vulgaris, 
assigned a 30 percent evaluation.  

The veteran was hospitalized from November 1950 to January 
1951 for symptoms affecting the skin including redness, 
swelling, and pain.  At that time, three areas of the skin 
affected by scarring were excised.  Diagnoses of acne 
vulgaris of the neck, thighs, and right inguinal region, 
treated-improved; and hypertension of undetermined origin, 
untreated-unimproved, were made.  

In a February 1951 rating decision, a temporary total rating 
was assigned for the skin condition from December 8, 1950, to 
January 23, 1951, and from January 24, 1951, forward, a 50 
percent evaluation was assigned.  Service connection for 
hypertension was denied.

VA medical records show that coronary artery disease was 
diagnosed in April 1951, and that additional skin excisions 
were performed in 1952. 

VA examinations were conducted in January 1954 and April 
1956.  Evaluation of the cardiovascular system was normal at 
both times.  Chest X-ray films revealed that the heart and 
lungs were normal.  The only diagnosed conditions were 
several skin disorders.  

In a July 1956 rating action, the veteran's skin condition 
was assigned a 10 percent evaluation from September 1956.

When examined by VA in March 1959, blood pressure was 134/88.  
The lungs were clear and the heart was within normal limits.  
EEG and EKG were normal. 

In a September 1959 Board decision, an evaluation in excess 
of 10 percent was denied for the veteran's skin disorder.

In November 2001, the appellant filed an Application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse or Child, on VA Form 
21-534, claiming that the cause of the veteran's death was 
due to service.  Service medical records provided by the 
appellant do not reveal any complaints, treatment, symptoms, 
or diagnosis of a cardiovascular nature.  

In a statement from the appellant dated in May 2002, she 
contended that the veteran served on U.S. Navy duty in 
Hawaii, and participated in nuclear bomb testing at Bikini 
Island.  She indicated that he had been hospitalized, and had 
undergone many surgeries.  Also of record are statements by 
one of the sons of the veteran and the appellant, who 
indicated that the veteran went to a VA hospital numerous 
times for treatment of radioactive poisoning which was 
operated on many times.

The appellant reported that the veteran had received 
treatment at VA facilities in Long Beach, CA, and in Prescott 
and Phoenix, AZ.  A search for records at Prescott and 
Phoenix, AZ, VA facilities in June 2002 and November 2003 
yielded no records.   

In August 2005, the appellant submitted a packet of 
documents, primarily containing copies of the veteran's 
service medical records, and all of which were already of 
record. 

III.  Pertinent Law and Regulations

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for chronic disabilities, such 
as certain diseases of the heart, if such is shown to have 
been manifested to a compensable degree within one year after 
a veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.   38 C.F.R. § 3.312(c)(3), (4).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain disabilities 
that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, when a "radiogenic disease" first 
becomes manifest after service and it is contended that the 
disease resulted from exposure to ionizing radiation during 
service, various development procedures must be undertaken in 
order to establish whether or not the disease developed as a 
result of exposure to ionizing radiation.  38 C.F.R. § 
3.311(a)(1).  Third, even if the claimed disability is not 
listed as a presumptive disease under 38 C.F.R. § 3.309(d) or 
as a radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3)(i) as either a veteran who while serving on 
active duty, or an individual who while serving on active 
duty for training or inactive duty training, participated in 
a radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan, or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946. 38 C.F.R. § 3.309(d)(3)(ii).

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following: 
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin's disease); (xi) cancer of the bile 
ducts; (xii) cancer of the gall bladder; (xiii) primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); 
(xiv) cancer of the salivary gland; (xv) cancer of the 
urinary tract; (xvii) cancer of the bone; (xviii) cancer of 
the brain; (xix) cancer of the colon; (xx) cancer of the 
lung; and (xxi) cancer of the ovary.  38 C.F.R. § 
3.309(d)(2).

As to the second method for establishing service connection, 
the provisions of 38 C.F.R. § 3.311 provide for development 
of claims based upon a contention of radiation exposure 
during active service and post-service development of a 
radiogenic disease.  The purpose of these provisions is to 
relieve claimants of the burden of having to submit evidence 
to show that their cancer may have been induced by radiation.  
These provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation-exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).

The governing regulation essentially states that, in all 
claims in which it is established that a radiogenic disease 
first became manifest after service, and it is contended that 
the disease resulted from radiation exposure, a dose 
assessment will be made.  Dose data will be requested from 
the Department of Defense in claims based upon participation 
in atmospheric nuclear testing, and claims based upon 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 
3.311(a)(2).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" 
is defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Section 
3.311(b)(5) requires, as pertinent herein, that prostate 
cancer have become manifest five years or more after 
exposure.

When the dose estimates provided pursuant to paragraph (a)(2) 
are reported as a range of doses to which a veteran may have 
been exposed, exposure at the highest level of the dose range 
reported will be presumed.  38 C.F.R. § 3.11 (a)(1).

Notwithstanding the requirements for presumptive service 
connection, above, the U.S. Court of Appeals for the Federal 
Circuit has held that, when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability or to the regulatory development 
procedures applicable to a radiogenic disease, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, supra, 34 F.3d at 1043-1044, rev'g in part Combee 
v. Principi, 4 Vet. App. 78 (1993).  In other words, the fact 
that the veteran may not meet the requirements of a 
presumption regulation would not in and of itself preclude 
him from establishing service connection, since he may, in 
the alternative, establish service connection by way of proof 
of actual direct causation.

IV.  Analysis

In essence, the cause of the veteran's death in 1970 was 
solely attributable to cardiovascular conditions, acute 
myocardial infarction and recurrent ventricular fibrillation.  
The record does not show that any cardiovascular disorder was 
incurred during service.  The first medical evidence showing 
that the veteran had hypertension was in November 1950, which 
was followed closely by a diagnosis of coronary artery 
disease made in 1951.  However, these conditions did not 
manifest during service or within the first post-service 
year, and there is no medical evidence of record relating any 
post-service cardiovascular condition to the veteran's 
honorable period of service (even with applicable chronic 
disease presumptions considered).  The May 1948 separation 
examination documented that X-ray films of the chest were 
negative, blood pressure was 112/74, and that evaluations of 
the cardiovascular system and heart were normal.

Regarding the appellant's contention that the veteran's death 
was related to exposure to radiation in service from nuclear 
weapons testing, the claims folder contains no records that 
specifically support the claim he was radiation-exposed, or 
that he participated in such testing.  The appellant has 
asserted that the veteran served for a time on a ship which 
participated in post-World War II atomic bomb testing at 
Bikini Atoll, and records in the claims file do show that he 
was assigned to the U.S.S. AJAX in 1946.  Although records of 
the extent of the involvement of that vessel in atomic 
weapons testing are not on file, the Board is aware that the 
AJAX was among the ships in the fleet during Operation 
Crossroads, at Bikini Atoll in the summer of 1946.  We will 
therefore accept, for the purpose of the present decision, 
that the veteran was a participant in the nuclear weapons 
testing at that time.

In any event, however, neither hypertension, coronary artery 
disease, myocardial infarction, nor recurrent ventricular 
fibrillation is listed among the diseases afforded 
presumptions based upon radiation exposure (under 38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.309), nor are they listed as 
"radiogenic diseases" under 38 C.F.R. § 3.311.  There is no 
competent (medical) evidence relating the causes of the 
veteran's death due to cardiovascular conditions to any 
radiation exposure.  Moreover, there is no evidence of 
record, nor has any been identified, which etiologically 
links the veteran's service connected skin condition to 
claimed radiation exposure in service or which in any way 
links the veteran's service-connected skin condition and the 
causes of his death, due to cardiovascular dysfunction.

The appellant's theory that the veteran either developed a 
cardiovascular condition during service or as a result of 
undocumented exposure to radiation during service, or that 
his service-connected skin disorder was attributable to 
exposure to radiation during service and was a factor in 
causing his death, is not supported by any competent 
evidence.  As a layperson, she is not competent to establish 
medical causation by her own opinion alone.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Similarly, correspondence 
from one of the sons of the veteran, to the effect that the 
veteran was often treated by VA facilities for radiation-
related diseases, is not probative in this case, because no 
medical evidence supports that assertion. 

The Board is very sympathetic with the appellant's loss of 
her husband at a relatively young age, and we appreciate the 
sincere statements of both her and her son.  However, the 
preponderance of the evidence is against this claim, and it 
must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


